OPINION OF THE COURT
Per Curiam.
By order of this court dated September 25, 1989, the respondent was suspended from the practice of law pending the further order of this court, based upon his willful failure to comply with the lawful demands of the petitioner Grievance *165Committee in connection with its investigation into charges of professional misconduct and upon uncontroverted evidence of professional misconduct pursuant to 22 NYCRR 691.4 (l).
On September 27, 1989, the respondent pleaded guilty in the United States District Court for the District of Connecticut, to interstate transportation of stolen property in violation of 18 USC §§ 2314 and 2. The respondent was sentenced to a term of three years’ imprisonment, the execution of the sentence to be suspended after serving six months, and a term of five years’ probation.
We find that 18 USC § 2314 is essentially similar to the crime of criminal possession of stolen property in the third degree, a class D felony, as defined in Penal Law § 165.50 (see, Matter of Gallant, 52 AD2d 152, 153; Matter of Rossbach, 82 AD2d 292; see generally, Matter of Johnston, 75 NY2d 403).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Harwood, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent William A. Metz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent William A. Metz shall continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.